Citation Nr: 1741964	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  15-14 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1954 to August 1974, at which time he was honorably discharged.  He passed away in May 2005.  The Appellant is the Veteran's widow. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2013 rating decision.  In August 2017, the Appellant had a hearing before the undersigned Veterans Law Judge and a transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran had no claims pending at the time of his death.  


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 101 (4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether a disability claim was pending at the time of the Veteran's death, thus entitling the Appellant to accrued benefits.  The Board notes that only the evidence contained in the claims file at the time of death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  See 38 C.F.R. § 3.1000 (d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

The Board is sympathetic to the Appellant's claim and acknowledges that the Veteran's death has been related to his military service.  The Board appreciates the testimony from the Appellant and her daughter, and it appears the Veteran was an honorable veteran and family man who, unfortunately, did not file a claim for benefits during his lifetime.  There are no documents that can otherwise be construed as a disability claim in the file.  The claim for accrued benefits must be denied for those reasons.    

This decision, however, does not affect the Appellant's current benefits.  To date, the following entitlements have been granted: dependency and indemnity compensation for cause of death, effective May 23, 2005, granted on June 23, 2006; basic eligibility to Dependents' Educational Assistance, effective May 23, 2005, granted on June 23, 2006; and aid and attendance, effective August 17, 2010, granted on January 24, 2013. 

ORDER

Entitlement to accrued benefits is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


